DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 9-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 20140303499), in view of Berger et al. (US 20040015079), Shau et al. (US 20140024944), and Takagi et al. (US 20150057544).

Regarding claim 1, Toma et al. teach (Fig.1 and 7) an ultrasound imaging system (10, 20), comprising: 

an ultrasound transducer array configured to obtain imaging data associated with blood flowing through a blood vessel within the body of the subject (“The ultrasound image acquisition unit 101 generates a B-mode ultrasound image from a reception signal acquired by scanning a measurement target using an ultrasound probe, and outputs the B-mode ultrasound image to the vascular region detection unit 102. In the present embodiment, the ultrasound probe is a linear probe including a 1D array of ultrasound transducers that are for example made of lead zirconate titanate (PZT). Also, in the present embodiment the measurement target is a carotid artery.” (Para. 0047])); 
a processor in communication with the ultrasound transducer array (“…a processor used in an ultrasound diagnostic apparatus to perform control processing…” (Para. [0184])), the processor configured to: 
receive the imaging data from the ultrasound transducer array (“The ultrasound image acquisition unit 101 generates a B-mode ultrasound image from a reception signal acquired by scanning a measurement target using an ultrasound probe, and outputs the B-mode ultrasound image to the vascular region detection unit 102.” (Para. [0047])) while the imaging probe is disposed at a plurality of angular positions with respect to the blood vessel of the subject (“When the angle .theta. is no greater than 60.degree., the Doppler gate setting unit 104 sets direction of the Doppler gate 605 as the direction between the current position of the ultrasound probe and the measurement position 604. Note that when the angle .theta. is greater than 60.degree., the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe.” (Para. [0051]), “FIG. 4 illustrates an example in which a plurality of measurement positions are determined for Doppler ultrasound. In the present example three measurement positions are determined for Doppler ultrasound; a start position of the plaque, a position of maximum hypertrophy, and an end position of 
and 
thereafter output, to a first display device in communication with the processor, a visual guidance to adjust an angular position of the imaging probe with respect to the blood vessel (“Note that when the angle .theta. is greater than 60.degree., the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe.” (Para. [0051])).
However, while Toma et al. teach a processor in communication with the ultrasound transducer, Toma et al. fail to teach that a processor is at the imaging probe. Toma et al. also fails to teach determining when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data, and outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel.

It would be obvious to one skilled in the art before the effective filing date to modify the probe of Toma et al. to include a processor, as taught by Berger et al., in order to adjust the scan beam of the transducer (Para. [0120]).
However, Toma et al. and Berger et al. fail to teach determining when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data and outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel.
In the same field of ultrasound, Shau et al. teach determining when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data (“In order to determine the reference orientation of the ultrasound probe, the operator may move the ultrasound probe in various directions such that the observed projected blood flow velocity is approximately zero. At such position, the Doppler shift is about zero and the Doppler angle is about 90 degrees. In other words, the primary direction of the ultrasound beams is almost perpendicular to the 
It would be obvious to one skilled in the art before the effective filing date to modify Toma et al. in view of Berger et al. to teach determine when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data, as taught Shau et al., in order to establish the reference position to use to estimate the Doppler angle when moving the probe (Para. [0039]).
However, Toma et al., Berger et al., and Shau et al. fail to teach outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel.
In the same field of ultrasound, Takagi et al. teach (Fig. 34) outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel (“…the display controller may control the display to display the disease progression score and the inclination angle of the ultrasound probe during acquisition of the ultrasound image signal of the frame…” (Para. [0260]), “FIG. 34 illustrates one example of a display method in which disease progression scores are displayed for each different inclination angle of the ultrasound probe 1001. In FIG. 34, a swelling score 204 and an inflammation score 205 are displayed for each angle. Also, a maximum value and an integrated value for all of the angles are displayed for each of the aforementioned types of disease progression score as indicated by reference sign 203. By keeping a record of the disease progression scores for each angle as described above, when disease progression is observed over time, for example through periodic 
It would be obvious to one skilled in the art before the effective filing date to modify the display of Toma et al. to output a visual representation of an angular position of the imaging probe with respect to the blood vessel, as taught Takagi et al., in order to compare disease progression scores calculated for ultrasound images acquired at the same angle during different examinations (Para. [0223]).
Regarding claim 2, modified Toma et al. teach the system set forth above but fail to teach that the visual representation of the angular position comprises a numerical value of the angular position.
In the same field of ultrasound, Takagi et al. teach (Fig. 34) that the visual representation of the angular position comprises a numerical value of the angular position (“…the display controller may control the display to display the disease progression score and the inclination angle of the ultrasound probe during acquisition of the ultrasound image signal of the frame…” (Para. [0260]), note that the angle itself is displayed in association with the disease progression score, “FIG. 34 illustrates one example of a display method in which disease progression scores are displayed for each different inclination angle of the ultrasound probe 1001. In FIG. 34, a swelling score 204 and an inflammation score 205 are displayed for each angle. Also, a maximum value and an integrated value for all of the angles are displayed for each of the aforementioned types of disease progression score as indicated by reference sign 203. By keeping a record of the disease progression scores for each angle as described above, when disease progression is observed over time, for example through periodic examinations, it is easy to compare disease progression scores calculated for ultrasound images acquired at the same angle during different examinations.” (Para. [0223])).
It would be obvious to one skilled in the art before the effective filing date to modify the display of Toma et al. to show the visual representation of the angular position as a numerical value of the 

Regarding claim 9, Toma et al. teach that the imaging data is Doppler ultrasound data (“…displays the blood flow velocity measured by the Doppler measurement unit 105.” (Para. [0054]), “Further alternatively, the ultrasound image acquisition unit 101 may acquire an ultrasound image that indicates blood flow information such as a color flow image or a power mode image.” (Para. [0068])).
Regarding claim 10, modified Toma et al. teach the system set forth above but fail to teach that that the imaging probe further comprises a gyroscope.
In the same field of ultrasound, Shau et al. teach (Fig. 1) that the imaging probe further comprises a gyroscope (“…a sensor may be mounted on or in the ultrasound probe 110 to detect an orientation of the ultrasound probe. The sensor may measure either an absolute position of the ultrasound probe 110 or a relative position of the ultrasound probe 110 relative to a prior position or a reference position of the ultrasound probe 110. The sensor can be linear, angular, or multi-axis. For example, the sensor can be an accelerometer, gyroscope, compass, GPS receiver, camera, or any other type of sensor that detects or provides the position or orientation of the ultrasound probe 110.” (Para. [0026]).
It would be obvious to one skilled in the art before the effective filing date to modify the probe of Toma et al. in view of Berger et al. (processor) to include a gyroscope, as taught by Shau et al., in order to measure the absolute position of the ultrasound probe, the relative position of the ultrasound probe relative to a prior position, or a reference position of the ultrasound probe (Para. [0026]). 
Regarding claim 11, modified Toma et al. teach the system set forth above but fail to teach that the processor is configured to determine the angular position of the imaging probe based on positional data from the gyroscope.
In the same field of ultrasound, Shau et al. teach that the processor is configured to determine the angular position of the imaging probe based on positional data from the gyroscope (“The sensor may feed the position or orientation information of the ultrasound probe 110 to the processing device 105 to estimate a Doppler angle between a primary direction of the ultrasound signals and an axis of a blood flow.” (Para. [0026])).
It would be obvious to one skilled in the art before the effective filing date to modify modified Toma et al. by having the processor determine the angular position of the imaging probe based on positional data from the gyroscope, as taught by Shau et al., in order to allow the processor to estimate a blood flow velocity based on the estimated Doppler angle (Para. [0026]).
Regarding claim 12, Toma et al. teach (Fig. 8a and 8c) that the processor is further configured to receive the imaging data along a length of the blood vessel as the imaging probe is moved adjacent to the body, wherein the processor is configured to generate a vessel map representative of the length of the vessel based the imaging data (“…a 3D image of the carotid artery is constructed using a plurality of B-mode ultrasound images that are each a transverse cross-sectional image of the carotid artery. First a scan is performed along an entire length of the carotid artery in the longitudinal direction, successively acquiring a plurality of transverse cross-sectional images while also acquiring position information. Next, 
Regarding claim 13, Toma et al. teach that the processor is configured to determine a location of the imaging probe with respect to the vessel map (“The cross-sectional image generation unit 203 detects a plane from the 3D image that passes centrally through the blood vessel in the 3D image, and generates a longitudinal cross-sectional image that is a cross-sectional image along the plane. When the longitudinal cross-sectional image is generated, the ultrasound probe is guided such that a scan plane for a current position and a current orientation of the ultrasound probe matches the longitudinal cross-sectional image.” (Para. [0096]; Figure 8C)).
Regarding claim 14, Toma et al. teach (Fig. 1, 7, and 9) a method of ultrasound imaging, comprising: 
receiving, with an ultrasound transducer array coupled to an imaging probe positioned on a body of a subject (“The ultrasound image acquisition unit 101 generates a B-mode ultrasound image from a reception signal acquired by scanning a measurement target using an ultrasound probe, and outputs the B-mode ultrasound image to the vascular region detection unit 102. In the present embodiment, the ultrasound probe is a linear probe including a 1D array of ultrasound transducers that are for example made of lead zirconate titanate (PZT). Also, in the present embodiment the 
transmitting, with the imaging probe to a first display device, the imaging data (Fig. 9; Step S210); and 
displaying, on the first display device, a visual guidance to adjust an angular position of the imaging probe with respect to the blood vessel (“Note that when the angle .theta. is 
However, while Toma et al. teach a processor in communication with the ultrasound transducer, Toma et al. fail to teach that a processor is within the imaging probe. Toma et al. also fails to teach determining when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data, and outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel.
In the same field of ultrasound, Berger et al. teach (Fig. 1 and 3a) a processor (system controller 18, 218) at the imaging probe (“The probe has a transducer array, control circuitry and a digital communication control circuit. The control circuitry includes a transmit/receive module, beamforming module and a system controller.” (Para. [0015]), “the system control chip 218 provides scan head control signals to be transmit/receive chips 112A, 112B over respective signal lines 152A, 152B. The transmit/receive chips 112A, 112B energize the transducer array 10 over transmit lines 124A, 124B. Received energy from the transducer array 10 is provided to the transmit/receive chips 112A, 112B over receive lines 122A, 122B. The received signals are provided to the pre-amp/TGC chips 114A, 114B. After being amplified, the signals are provided to the beamformer chips 116A, 116B. Control signals are exchanged between the beamformer and the system controller over signal lines 154A, 154B to adjust the scan beam.” (Para. [0120])). 
It would be obvious to one skilled in the art before the effective filing date to modify the probe of Toma et al. to include a processor (i.e. a processor is within the imaging probe), as taught by Berger et al., in order to adjust the scan beam of the transducer (Para. [0120]).
However, Toma et al. and Berger et al. fail to teach determining when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data and 
In the same field of ultrasound, Shau et al. teach determining when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data (“In order to determine the reference orientation of the ultrasound probe, the operator may move the ultrasound probe in various directions such that the observed projected blood flow velocity is approximately zero. At such position, the Doppler shift is about zero and the Doppler angle is about 90 degrees. In other words, the primary direction of the ultrasound beams is almost perpendicular to the blood flow direction when the ultrasound probe is placed at the reference position or orientation. When the operator finds a position or orientation of the ultrasound probe where the projected blood flow velocity is approximately zero, the operator may set that position or orientation of the ultrasound probe as a reference orientation of the ultrasound probe. The reference position or orientation will be used later to estimate the Doppler angle when the ultrasound probe is moved to other positions for the particular needs of the patient.” (Para. [0039])).
It would be obvious to one skilled in the art before the effective filing date to modify Toma et al. in view of Berger et al. to teach determine when the imaging probe is positioned perpendicularly with respect to the blood vessel based on the received imaging data, as taught Shau et al., in order to establish the reference position to use to estimate the Doppler angle when moving the probe (Para. [0039]).
However, Toma et al., Berger et al., and Shau et al. fail to teach outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel.
In the same field of ultrasound, Takagi et al. teach (Fig. 34) outputting a visual representation of an angular position of the imaging probe with respect to the blood vessel (“…the display controller may control the display to display the disease progression score and the inclination angle of the ultrasound 
It would be obvious to one skilled in the art before the effective filing date to modify the display of Toma et al. to output a visual representation of an angular position of the imaging probe with respect to the blood vessel, as taught by Takagi et al., in order to compare disease progression scores calculated for ultrasound images acquired at the same angle during different examinations (Para. [0223]).
Regarding claim 15, Toma et al. teach that the imaging data is Doppler ultrasound data (“…displays the blood flow velocity measured by the Doppler measurement unit 105.” (Para. [0054]), “Further alternatively, the ultrasound image acquisition unit 101 may acquire an ultrasound image that indicates blood flow information such as a color flow image or a power mode image.” (Para. [0068])).
Regarding claim 18, Toma et al. teach (Fig. 8A-B) 5receiving imaging data along a length of the blood vessel as the imaging probe is moved adjacent to the body (“…a 3D image of the carotid artery is constructed using a plurality of B-mode ultrasound images that are each a transverse cross-sectional image of the carotid artery. First a scan is performed along an entire length of the carotid artery in the longitudinal direction, successively acquiring a plurality of transverse cross-sectional images while also acquiring position information. Next, the lumen-intima interface or the media-adventitia interface is extracted from each of the transverse cross-sectional images. Finally, a 3D image is acquired by 
generating a vessel map representative of the length of the vessel based the imaging data (“The cross-sectional image generation unit 203 detects a plane from the 3D image that passes centrally through the blood vessel in the 3D image, and generates a longitudinal cross-sectional image that is a cross-sectional image along the plane. When the longitudinal cross-sectional image is generated, the ultrasound probe is guided such that a scan plane for a current position and a current orientation of the ultrasound probe matches the longitudinal cross-sectional image.” (Para. [0096])).
Regarding claim 19, Toma et al. teach determining a location of the imaging probe with respect to the vessel map (“The cross-sectional image generation unit 203 detects a plane from the 3D image that passes centrally through the blood vessel in the 3D image, and generates a longitudinal cross-sectional image that is a cross-sectional image along the plane. When the longitudinal cross-sectional image is generated, the ultrasound probe is guided such that a scan plane for a current position and a current orientation of the ultrasound probe matches the longitudinal cross-sectional image.” (Para. [0096]; Figure 8C)).
Regarding claim 20, Toma et al. teach (Fig. 15A and 15B) that the vessel map comprises locations of vessel walls (“The vascular region detection unit 102 detects a vascular wall of the carotid artery captured in the B-mode ultrasound image output by the ultrasound image acquisition unit 101, and extracts a vascular region. More specifically, the vascular region detection unit 102 detects a media-adventitia interface and a lumen-intima interface of the vascular wall. Herein, the term vascular region refers to a region inwards of a tunica adventitia of a blood vessel. In other words, the vascular region is composed of a vascular wall region and a lumen region. The vascular region detection unit 102 performs edge detection or the like on the B-mode ultrasound image based on changes in brightness values .

Claim 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al. (US 20140303499), Berger et al., Shau et al., and Takagi et al., and further in view of Sundaran et al. (US 20140128739).
Regarding claim 3, modified Toma et al. teach the system and method set forth above but fail to teach that the imaging probe comprises a housing and wherein the first display device is coupled to the housing. 
In the same field of ultrasound imaging, Sundaran et al. teach (Fig. 4-6) that the imaging probe (106) comprises a housing (140) (“The probe includes a housing, at least one transducer element disposed in the housing…” (Para. 0007]), “…the probe 106 includes a housing 140.” (Para. [0028])) and wherein the first display device is coupled to the housing (“The system also includes a scan system in communication with the probe. The scan system includes a display device…” (Para. [0007])), Fig. 6 shows the probe (i.e. transducers in the housing) coupled to the display device (scan system) via cable 148, 
It would be obvious to one skilled in the art before the effective filing date to modify the imaging probe of modified Toma et al. by including a housing and having the first display device coupled to the housing, as taught by Sundaran et al., in order to provide effective communication between the probe and display device (Para. [0038]).
Regarding claim 4, Toma et al. teach (Fig. 7) that the first display device comprises at least one of a screen or an indicator light (“The measurement information display unit 106 is for example configured by a liquid-crystal display.” (Para. [0054])).
Regarding claim 5, Toma et al. teach that the visual representation of the angular position indicates when the imaging probe is disposed at a selected angular position with respect to the blood vessel (“Based on a blood vessel extension direction 606 detected by the vascular region detection unit 102 and the measurement position 604, the Doppler gate setting unit 104 judges whether the angle .theta. between the direction of the Doppler gate 605 and the blood vessel extension direction 606 is no greater than 60.degree. Direction of the Doppler gate 605 corresponds to a direction between a current position of the ultrasound probe and the measurement position 604. When the angle .theta. is no greater than 60.degree., the Doppler gate setting unit 104 sets direction of the Doppler gate 605 as the direction between the current position of the ultrasound probe and the measurement position 604. Note that when the angle .theta. is greater than 60.degree., the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe.” Para. [0051]), “the ultrasound diagnostic apparatus 10 displays guidance urging the user to change position or orientation of the ultrasound probe when the angle .theta. between the Doppler gate direction (in other words, the direction between the current position of the ultrasound probe and the measurement 
Regarding claim 6, Toma et al. teach (Fig. 2A and 2B) that the selected angular position is greater than or equal to 30 degrees from perpendicular (Note that the measurement position 604 is shown as perpendicular in Fig. 2A, “…the Doppler gate setting unit 104 sets the Doppler gate 605 such that at the measurement position 604 in the lumen, an angle .theta. between a direction of the Doppler gate 605 and a blood vessel extension direction relative to position of the Doppler gate 605 is no greater than a predetermined value. In the present embodiment the predetermined value is for example 60.degree.” (Para. [0051]), “Direction of the Doppler gate 605 corresponds to a direction between a current position of the ultrasound probe and the measurement position 604. When the angle .theta. is no greater than 60.degree., the Doppler gate setting unit 104 sets direction of the Doppler gate 605 as the direction between the current position of the ultrasound probe and the measurement position 604. Note that when the angle .theta. is greater than 60.degree., the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe.” Para. [0051]), “the ultrasound diagnostic apparatus 10 displays guidance urging the user to change position or orientation of the ultrasound probe when the angle .theta. between the Doppler gate direction (in other words, the direction between the current position of the ultrasound probe and the measurement position) and the blood vessel extension direction exceeds 60.degree.. Alternatively, the measurement information display unit 106 may display information that indicates an amount that the current position or the current orientation of the ultrasound probe should be changed in order that the angle .theta. does not exceed a predetermined value.” (Para. [0075]), note that with the threshold value being 60 .

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toma et al.  (US 20140303499) in view of Berger et al., Shau et al., and Takagi et al., and further in view of Park et al. (US 20170049419).
Regarding claim 7, modified Toma et al. teach the system and method set forth above but fail to teach that a processing system spaced from and in communication with the imaging probe, the processing system configured to: receive the imaging data from the processor of the imaging probe; and generate a graphical representation of the imaging data.
In the same field of ultrasound imaging, Park et al. teach (Fig. 1 and 2) a processing system (250) spaced from and in communication with the imaging probe, the processing system configured to: 
receive the imaging data from the processor of the imaging probe (“The image processor 250 generates an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 215 and displays the ultrasound image.” (Para. [0074])); and 
generate a graphical representation of the imaging data (Fig. 4B; “The display may represent the risk of plaque by using at least one of a color, a graph, and a numerical value.” (Para. [0015]), “The display 130 according to the present exemplary embodiment may display the risk of plaque, which is analyzed by the image processor 120. The display 130 may represent the risk of plaque by using at least one of color, a graph, and a numerical value.” (Para. [0065]), “Referring to FIG. 4B, the image processor 120 may represent brightness values of pixels included in the extracted plaque area 420 as a histogram. As shown in FIG. 4B, a histogram is a graph showing the number of pixels included in each of gray scale values. For example, a transverse axis denotes a brightness value of a pixel, and a longitudinal axis may denote the number of pixels.” (Para. [0103]), note that “the image processor 120 of FIG. 1 may 
It would be obvious to one skilled in the art before the effective filing date to modify Toma et al. by including a processing system spaced from and in communication with the imaging probe, the processing system configured to: receive the imaging data from the processor of the imaging probe; and generate a graphical representation of the imaging data, as taught by Park et al., in order to allow a user to easily recognize the risk of plaque and obtain various information about the plaque. (Para. [0162]).
Regarding claim 8, modified Toma et al. teach the system and method set forth above but fail to teach a second display device in communication with the processing system and configured to output the graphical representation of the imaging data.
In the same field of ultrasound imaging, Park et al. teach (Fig. 1 and 2) a second display device (“…the ultrasound diagnosis apparatus 100 may include two or more displays 130…” (Para. [0064]) in communication with the processing system and configured to output the graphical representation of the imaging data (“The display 130 according to the present exemplary embodiment may display the risk of plaque, which is analyzed by the image processor 120. The display 130 may represent the risk of plaque by using at least one of color, a graph, and a numerical value.” (Para. [0065])).
It would be obvious to one skilled in the art before the effective filing date to modify Toma et al. by including a second display device in communication with the processing system and configured to output the graphical representation of the imaging data, as taught by Park et al., in order to visually present to a user various information regarding the blood vessel being imaged. This will also allow a user easily recognize the risk of plaque and obtain various information about the plaque. (Para. [0162]).
Regarding claim 16, Toma et al. teach displaying an indication of the angular position of the imaging probe (“Note that when the angle .theta. is greater than 60.degree., the ultrasound diagnostic 
However, Toma et al. fail to teach a second display device.
In the same field of ultrasound imaging, Park et al. teach (Fig. 1 and 2) a second display device (“…the ultrasound diagnosis apparatus 100 may include two or more displays 130…” (Para. [0064])).
It would be obvious to one skilled in the art before the effective filing date to modify Toma et al. by including a second display device, as taught by Park et al., in order to visually present to a user various information regarding the blood vessel being imaged. 
Regarding claim 17, Toma et al. teach indicating when the imaging probe is positioned at a 30 degree angle from perpendicular with respect to the vessel (Note that the measurement position 604 is shown as perpendicular in Fig. 2A, “…the Doppler gate setting unit 104 sets the Doppler gate 605 such that at the measurement position 604 in the lumen, an angle .theta. between a direction of the Doppler gate 605 and a blood vessel extension direction relative to position of the Doppler gate 605 is no greater than a predetermined value. In the present embodiment the predetermined value is for example 60.degree.” (Para. [0051]), “Direction of the Doppler gate 605 corresponds to a direction between a current position of the ultrasound probe and the measurement position 604. When the angle .theta. is no greater than 60.degree., the Doppler gate setting unit 104 sets direction of the Doppler gate 605 as the direction between the current position of the ultrasound probe and the measurement position 604. Note that when the angle .theta. is greater than 60.degree., the ultrasound diagnostic apparatus 10 displays guidance that urges a user to change position or orientation of the ultrasound probe.” Para. [0051]), “the ultrasound diagnostic apparatus 10 displays guidance urging the user to change position or orientation of the ultrasound probe when the angle .theta. between the Doppler gate direction (in other words, the direction between the current position of the ultrasound probe and the measurement position) and the blood vessel extension direction exceeds 60.degree.. Alternatively, the measurement 
However, Toma et al. fail to teach a second display device.
In the same field of ultrasound imaging, Park et al. teach (Fig. 1 and 2) a second display device (“…the ultrasound diagnosis apparatus 100 may include two or more displays 130…” (Para. [0064])).
It would be obvious to one skilled in the art before the effective filing date to modify Toma et al. by including a second display device, as taught by Park et al., in order to visually present to a user various information regarding the blood vessel being imaged. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pedersen et al. (US 20090306509) refers to a free-hand three dimensional ultrasound diagnostic imaging with position and angle determination sensors. This subject matter is relevant to that of the present application; therefore it is regarding as relevant prior art.
Jin et al. (US 20140303501) refers to a portable ultrasound apparatus, portable ultrasound system, and diagnosing method. This subject matter is relevant to that of the present application; therefore it is regarding as relevant prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELISA E CARTER whose telephone number is (571)272-7235.  The examiner can normally be reached on M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793